DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a request for continued examination filed on 27 October 2022 incorporating amendments and remarks filed on 27 September 2022. Claims 1-2, 5-16 and 19-34 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 12, 14-16, 21, 26 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0226709 A1) in view of Park (US 2009/0040998 A1).

Regarding claim 1, Chen discloses a method performed by an apparatus of a user equipment (UE), comprising: 
measuring a first set of interference metrics at a first antenna of the UE and a second set of interference metrics at a second antenna of the UE for wireless signals transmitted by a base station (Fig. 13, 106 and [0083] disclosing method performed by a UE including determining a power imbalance among antennas; [0097]-[0099] disclosing the UE continuously evaluates criteria such as SNR, SNIR RSRP and the like measured per-Rx antenna; [0079]-[0082] the technique is applied to transmissions between the UE and network node; [0038] disclosing the term network node refers to base stations and the like; [0102] and [0109] valid measurement of Z on a time unit basis such as subframe, TTI, time slot, frames, etc., [0111] information remains valid until reception of new information; In other words, the continuous monitoring of criteria at each RX antenna indicates a plurality of measurements per RX antenna (i.e., a set of metrics per antenna comprises criteria at different points in time)); 
generating an overall interference metric based on a difference between the first set of interference metrics and the second set of interference metrics ([0097] and [0099] disclosing the UE determines the difference between two antennas as the power imbalance value as Z); and 
transmitting the overall interference metric to the base station (Fig. 13, 108, [0087] disclosing the UE transmits Z to the network node).  
Chen discloses the power imbalance varies over time thus each overall interference metric is only valid for a certain period ([0102] and [0109]-[0113] disclosing that the power imbalance is not constant and is reported at time intervals (e.g. valid until new information reported)).
Chen does not disclose the following; however, Park suggests generating an overall interference metric based on a variance ([0055] The channel variation indicates temporal changes in a channel condition; and discloses measuring criteria such as RSSI for a plurality of time slots and calculating a dispersion from the RSSIs; [0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots). 
Park identifies a need to characterize temporal variations of signal quality indicators that vary over time for various reasons techniques are needed to handle channel variations ([0009]); and Chen identifies that the power imbalance can also vary over time for various reasons ([0102]). Moreover, Park indicates that channel variation indicating a channel change over a number of time slots and since the UE informs the base station of the variations, the base station can accurately recognize a channel variation to better adapt the communication such that the UE can receive service in a reliable manner ([0062], [0065]-[0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic reporting of the difference as taught by Chen to report the variation over a number of time slots as taught by Park because this can allow the base station  to better adapt the communication such that the UE can receive service in a reliable manner.

Regarding claim 2, Chen discloses the method of claim 1, wherein at least one of the first set of interference metrics or the second set of interference metrics includes one or more of: a channel quality indicator (CQI); a signal to interference plus noise ratio (SINR); a signal to noise ratio (SNR); or instantaneous channel state information (CSI) ([0079] reported CSI including CQI; [0099] SNIR, SNR).  

Regarding claim 7, Chen discloses the method of claim 2, wherein measuring the first set of interference metrics at the first antenna and the second set of interference metrics at the second antenna includes periodically measuring the first set of interference metrics and the second set of interference metrics on a time unit basis ([0098] continuously evaluates; [0102] and [0109] valid measurement of Z on a time unit basis such as subframe, TTI, time slot, frames, etc.; [0115] periodically).
Chen does not expressly disclose the following; however, Park discloses periodically measuring the first set of interference metrics and the second set of interference metrics during a time window  ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots (i.e., time window)).  
Park identifies a need to characterize temporal variations of signal quality indicators that vary over time for various reasons techniques are needed to handle channel variations ([0009]); and Chen identifies that the power imbalance can also vary over time for various reasons ([0102]). Moreover, Park indicates that channel variation indicating a channel change over a number of time slots and since the UE informs the base station of the variations, the base station can accurately recognize a channel variation to better adapt the communication such that the UE can receive service in a reliable manner ([0062], [0065]-[0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic reporting of the difference as taught by Chen to report the variation over a number of time slots as taught by Park because this can allow the base station  to better adapt the communication such that the UE can receive service in a reliable manner.

Regarding claim 8, Chen discloses the method of claim 7, wherein generating the overall interference metric includes: 
determining a first temporal interference metric for the first antenna and a second temporal interference metric for the second antenna based at least in part on periodically measuring the first set of interference metrics and the second set of interference metrics on a time unit basis ([0098] continuously evaluates; [0102] and [0109] valid measurement of Z on a time unit basis such as subframe, TTI, time slot, frames, etc.).
Chen does not expressly disclose the following; however Park suggests based at least in part on periodically measuring the first set of interference metrics and the second set of interference metrics during the time window ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots (i.e., time window)); and 
determining the variance based at least in part on the first temporal interference metric and the second temporal interference metric ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots (i.e., time window)).  
Park identifies a need to characterize temporal variations of signal quality indicators that vary over time for various reasons techniques are needed to handle channel variations ([0009]); and Chen identifies that the power imbalance can also vary over time for various reasons ([0102]). Moreover, Park indicates that channel variation indicating a channel change over a number of time slots and since the UE informs the base station of the variations, the base station can accurately recognize a channel variation to better adapt the communication such that the UE can receive service in a reliable manner ([0062], [0065]-[0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic reporting of the difference as taught by Chen to report the variation over a number of time slots as taught by Park because this can allow the base station  to better adapt the communication such that the UE can receive service in a reliable manner.

Regarding claim 12, Chen discloses the method of claim 8, further comprising periodically reporting the overall interference metric to the base station ([0102] disclosing “The term current herein means the value of Z for per carrier (per frequency band) which may be applicable for at least one time unit (e.g. TTI, subframe, scheduling instance, frame etc.) starting from a reference time.”; [0109]-[0113] disclosing the value Z is valid until reception of new information at the network and for a duration of a time unit).
Chen does not expressly disclose the following; however, Park suggests wherein a length of the time window is based on a periodicity of reporting the overall interference metric ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots and configured into the CQI; [0063] the UE transmits the CQI. This suggests interdependence upon how frequently the channel variation can be reported and the number of subframes used to calculate the channel variation).  
Park identifies a need to characterize temporal variations of signal quality indicators that vary over time for various reasons techniques are needed to handle channel variations ([0009]); and Chen identifies that the power imbalance can also vary over time for various reasons ([0102]). Moreover, Park indicates that channel variation indicating a channel change over a number of time slots and since the UE informs the base station of the variations, the base station can accurately recognize a channel variation to better adapt the communication such that the UE can receive service in a reliable manner ([0062], [0065]-[0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic reporting of the difference as taught by Chen to report the variation over a number of time slots as taught by Park because this can allow the base station  to better adapt the communication such that the UE can receive service in a reliable manner.

Regarding claim 14, Chen discloses the method of claim 1, wherein the base station adjusts one or more of a modulation and coding scheme (MCS) or a transmission scheduling for the UE based on the overall interference metric (Fig. 14, [0114]-[0121] disclosing the network node adapts MCS or scheduling according to the reported information).  
Regarding claims 15-16, 21, 26 and 28,  the claims are directed towards an apparatus of a user equipment (UE) for wireless communication, comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, causes the apparatus to perform the method of claims 1-2, 7, 12 and 14. Chen discloses such embodiments (Fig. 15, [0124]-[0127]); therefore, claims 15-16, 21, 26 and 28 are rejected on the grounds presented above for claims 1-2, 7, 12 and 14.

Regarding claim 29, Chen discloses the apparatus of claim 15, further comprising: at least one transceiver coupled to the at least one modem; and the first antenna and the second antenna coupled to the at least one transceiver to: receive the wireless signals transmitted by the base station; and transmit the overall interference metric to the base station (Fig. 15, [0124]-[0127]; Fig. 13, 108, [0087] disclosing the UE transmits Z to the network node).  

Regarding claim 30, the claim is directed towards a non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a user equipment (UE), cause the UE to perform the method of claim 1. Chen discloses such embodiments (Fig. 15, [0124]-[0127]); therefore, claim 30 is rejected on the grounds presented above for claim 1.  

Regarding claim 31, Chen discloses the method of claim 1, further comprising: receiving, from the base station, an indication associated with generating the overall interference metric, wherein the first set of interference metrics are measured at the first antenna and the second set of interference metrics are measured at the second antenna based at least in part on receiving the indication from the base station ([0115] disclosing the network node may request the UE to measure and report one or more Rx antenna parameters).

Regarding claim 32, Chen discloses the method of claim 1, wherein the first antenna and the second antenna comprise a subset of a plurality of antennas of the UE ([0099] disclosing “the difference between two antennas or among four antennas”).

Regarding claim 33, Chen discloses the apparatus of claim 15, wherein the processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, causes the apparatus to measure the first set of interference metrics at the first antenna and the second set of interference metrics at the second antenna, further causes the apparatus to: periodically measure the first set of interference metrics on a time unit basis; and periodically measure the second set of interference metrics on the time unit basis ([0098] continuously evaluates; [0102] and [0109] valid measurement of Z on a time unit basis such as subframe, TTI, time slot, frames, etc.; [0115] periodically).
Chen does not disclose the following; however Park discloses during a time window ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots (i.e., time window)).  
Park identifies a need to characterize temporal variations of signal quality indicators that vary over time for various reasons techniques are needed to handle channel variations ([0009]); and Chen identifies that the power imbalance can also vary over time for various reasons ([0102]). Moreover, Park indicates that channel variation indicating a channel change over a number of time slots and since the UE informs the base station of the variations, the base station can accurately recognize a channel variation to better adapt the communication such that the UE can receive service in a reliable manner ([0062], [0065]-[0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic reporting of the difference as taught by Chen to report the variation over a number of time slots as taught by Park because this can allow the base station  to better adapt the communication such that the UE can receive service in a reliable manner.

Regarding claim 34, Chen discloses the apparatus of claim 15, wherein the first antenna and the second antenna comprise a subset of a plurality of antennas of the apparatus ([0099] disclosing “the difference between two antennas or among four antennas”).

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0226709 A1) in view of Park (US 2009/0040998 A1), further in view of in view of Guo et al. (US 2021/0410160 A1).

Regarding claims 5 and 19, Chen in view of Park discloses the method of claim 2 and the apparatus of claim 16, but does not disclose the following; however, Guo discloses wherein at least one of the first interference metric or the second interference metric is measured based on one or more interference measurement resources (IMR) for the UE as defined by the Third Generation Partnership Project (3GPP) set of standards ([0023] LTE, 5G are standards developed by 3GPP; [0036] CSI-IM disclosed as interference measurement resources).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the interference measurement resources disclosed by Guo in the techniques of Chen because this allows for base stations and UEs  to communicate through beams with appropriate quality ([0003]).

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US 2016/0226709 A1) in view of Park (US 2009/0040998 A1) in view of Guo (US 2021/0410160 A1) further in view of Masal et al. (US 2020/0228213 A1).

Regarding claim 6, Chen in view of Park and Guo discloses the method of claim 5 and apparatus of claim 19 but does not disclose the following; however, Masal suggests, wherein each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more antennas ([0062], Fig. 4C, [0095]-[0098] disclosing a user equipment (UE) is configured by a base station with CLI-RS resource information and the UE determines the CLI-RSSI from the CLI-RS received on the configured CLI-RS resources and reports the CLI-RSSI to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Chen and Guo with the techniques of Masal because the motivation lies in Basal to overcome base station to base station and user equipment to user equipment interference in 5G systems like that of Guo ([0002]).

Claims 9-11, 13, 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0226709 A1) in view of in view of Kim et al. (US 2018/0098234 A1).

Regarding claim 9, Chen discloses the method of claim 8 and apparatus of claim 22, wherein determining the first temporal interference metric includes determining a set of first interference metrics measured at the first antenna on a time unit basis (Chen: [0098] continuously evaluates; [0102] and [0109] valid measurement of Z on a time unit basis such as subframe, TTI, time slot, frames, etc.).  
Chen does not disclose the following; however Park discloses during the time window ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots (i.e., time window)).  
Park identifies a need to characterize temporal variations of signal quality indicators that vary over time for various reasons techniques are needed to handle channel variations ([0009]); and Chen identifies that the power imbalance can also vary over time for various reasons ([0102]). Moreover, Park indicates that channel variation indicating a channel change over a number of time slots and since the UE informs the base station of the variations, the base station can accurately recognize a channel variation to better adapt the communication such that the UE can receive service in a reliable manner ([0062], [0065]-[0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic reporting of the difference as taught by Chen to report the variation over a number of time slots as taught by Park because this can allow the base station  to better adapt the communication such that the UE can receive service in a reliable manner.
Kim suggests averaging a group of the set of measurements ([0167] disclosing measuring and averaging interferences for periodic configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to average as taught by Kim because common sense informs those of ordinary skill that averaging can produce measurements not affected by instantaneous, intermittent changes in values of the set measurements.

Regarding claim 10, Chen does not disclose the following; however, Kim suggests the method of claim 8, further comprising: 
receiving an indication of a length of the time window from the base station; and configuring the length of the time window based on the indication  ([0148] “More specifically, the eNB may inform the UE of the number of previous CSI-RS transmission subframes providing channel estimation results which can be combined for generation of CSI. Herein, the number of CSI-RS transmission subframes which can be used for CSI generation may be defined as a CSI measurement window.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to average as taught by Kim because common sense informs those of ordinary skill that averaging can produce measurements not affected by instantaneous, intermittent changes in values of the set measurements.

Regarding claim 11, Chen does not disclose the following; however, Kim discloses the method of claim 10, wherein the indication is received during a radio resource control (RRC) configuration message from the base station ([0011]-[0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to signal as taught by Kim because this provides a techniques that can be readily applied throughout the system using known signaling.

Regarding claim 13, Chen does not disclose the following; however, Kim suggests the method of claim 2, further comprising receiving one or more of a downlink control information (DCI) or a media access control control element (MAC CE) from the base station, wherein generating the overall interference metric or transmitting the overall interference metric to the base station is based on the one or more of the DCI or the MAC CE ([0159] disclosing DCI indicates whether to measure and report CSI).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to signal as taught by Kim because this provides a techniques that can be readily applied throughout the system using known signaling.

Regarding claim 22, Chen discloses the apparatus of claim 21, wherein the processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, causes the apparatus to generate the overall interference metric, further causes the apparatus to:
determine a first temporal interference metric for the first antenna based at least in part on a  measured at the first antenna on a time unit basis and a second temporal interference metric for the second antenna based at least in part on a group of the second set of interference metrics measured at the second antenna on a time unit basis ([0098] continuously evaluates; [0102] and [0109] valid measurement of Z on a time unit basis such as subframe, TTI, time slot, frames, etc.).
Chen does not expressly disclose the following; however Park suggests during the time window ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots (i.e., time window)); and 
determining the variance based at least in part on the first temporal interference metric and the second temporal interference metric ([0062] dispersion is the channel variation [0065] channel variation is the change detected over a plurality of time slots (i.e., time window)).  
Park identifies a need to characterize temporal variations of signal quality indicators that vary over time for various reasons techniques are needed to handle channel variations ([0009]); and Chen identifies that the power imbalance can also vary over time for various reasons ([0102]). Moreover, Park indicates that channel variation indicating a channel change over a number of time slots and since the UE informs the base station of the variations, the base station can accurately recognize a channel variation to better adapt the communication such that the UE can receive service in a reliable manner ([0062], [0065]-[0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic reporting of the difference as taught by Chen to report the variation over a number of time slots as taught by Park because this can allow the base station  to better adapt the communication such that the UE can receive service in a reliable manner.
Kim suggests a first temporal interference metric based at least in part on a group of the first set of interference metrics and a second temporal interference metric based at least in part on a group of the second set of interference metrics ([0167] disclosing measuring and averaging interferences for periodic configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to average as taught by Kim because common sense informs those of ordinary skill that averaging can produce measurements not affected by instantaneous, intermittent changes in values of the set measurements.

 Regarding claims 23-25 and 27, the claims are directed towards the apparatus which performs the method of claims 9-11 and 13; therefore, claims 23-25 and 27 are rejected on the grounds presented above for claims 9-11 and 13.


Response to Arguments
Claim Rejections - 35 USC § 102/103
Applicant’s arguments with respect to claim(s) 1-2, 5-16 and 19-34 have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duan et al. (US 2009/0232233 A1) discloses adapting modulation and coding scheme (MCS) based on CSI feedback. Kim et al. (US 2022/0006501 A1) discloses techniques for mitigating cross-link interference; Yum et al. (US 2019/0373614 A1) discloses techniques for measuring interference utilizing interference measurement resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461